t c summary opinion united_states tax_court magdalena stegawski petitioner and christopher stegawski intervenor v commissioner of internal revenue respondent docket no 2126-06s filed date magdalena stegawski pro_se christopher stegawski pro_se anita a gill for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code as amended be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case after this case was set for trial respondent filed a motion for summary_judgment motion which the court set for hearing on the date set for trial arguments on the motion were heard but the court did not rule on the motion rather the court proceeded to try the case since the arguments and evidence relevant to the motion and the issues for trial as framed by the parties were essentially the same at the time the petition was filed petitioner and intervenor resided in ohio petitioner challenges respondent’s determination denying her relief under sec_6015 from unpaid joint_and_several liabilities for the taxable years and discussion petitioner submitted a form_8857 request for innocent spouse relief for taxable years and which was received by the internal_revenue_service on date on date respondent sent to petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination denying petitioner any relief under sec_6015 c or f there is no question that relief is not available under sec_6015 or c since the and unpaid tax_liabilities were reported on the returns sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability respondent’s only reason for denying relief under sec_6015 as stated in the notice_of_determination was as follows we denied your claim because it was not filed within two years of the first collection activity the first collection activity was a collection_due_process_notice issued to you on date which you signed for on date in order to be considered timely your claim needed to be filed by date since your claim was not filed until date we cannot consider your request for relief the only argument respondent made in the motion for summary_judgment in the pretrial memorandum and during the trial was that petitioner was not entitled to sec_6015 relief because she did not file her claim for spousal relief within years of the first collection activity unlike subsections b and c of sec_6015 subsection f does not contain a requirement that relief must be sought within years of the first collection activity however respondent relies on sec_1_6015-5 income_tax regs which provides that relief under sec_6015 is not available for claims that are not filed within years of the first collection activity it is clear that petitioner’s claim was not filed within years after the first collection activity however this court has recently held that sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 lantz v commissioner t c ___ ___ slip op pincite accordingly we refused to apply the 2-year limitations_period to a taxpayer’s request for relief under sec_6015 id in accordance with this court’s opinion in lantz we refuse to apply the 2-year limitations_period at trial petitioner credibly testified and produced documents that establish that during the years in issue she was raising her young children that she earned very little income approximately dollar_figure per year that almost all of the income reported on the returns was attributable to her husband who was a doctor that she had refused to sign the returns that were filed for and and that she delayed in requesting spousal relief because she did not think the returns for and were hers the returns for and were filled out as joint returns however on the copy of the return for that was in respondent’s records the space for petitioner’s signature spouse’s signature contains no signature instead the following words were handwritten spouse delays signature she has paid her share of tax due respondent had not retained a copy of the return but petitioner produced a copy of the return and credibly testified that she had not signed that return after the trial the court suggested that respondent consider whether the returns were actually joint returns and gave the parties time to possibly resolve the question of petitioner’s purported joint liability on that ground the parties were unable to do so in a posttrial report respondent requested that the court decide the case on the ground that petitioner’s request for relief was not filed timely respondent’s only argument for denying petitioner relief from joint liability pursuant to sec_6015 is that she did not file her claim within years of the first collection action as required by sec_1_6015-5 income_tax regs a sec_2 if the and returns did not give rise to joint liabilities for petitioner then it appears likely that she had no tax_liability on the other hand if petitioner had not filed joint returns for and she would not be entitled to relief in this proceeding under sec_6015 see 119_tc_191 previously mentioned this court rejected that argument in lantz v commissioner supra accordingly we hold that petitioner is entitled to relief from joint liability for and pursuant to sec_6015 to reflect the foregoing an appropriate order and decision will be entered
